878 F.2d 381
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Donnell FLIPPIN, also known as J.R. Ewing,v.David MARTIN, Public Defender, Defendant-Appellee.
No. 88-6337.
United States Court of Appeals, Sixth Circuit.
June 23, 1989.

1
Before KEITH and WELLFORD, Circuit Judges, and HORACE GILMORE, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff filed a civil rights action against defendant, an attorney who formerly represented plaintiff while acting as a public defender.  Plaintiff sought injunctive relief as well as monetary damages from defendant in connection with an alleged breach of plaintiff's attorney-client privilege.  The district court sua sponte dismissed the complaint as frivolous under 28 U.S.C. Sec. 1915(d) and the instant appeal followed.  The parties have briefed the issues, plaintiff proceeding pro se.  Plaintiff has, in addition, filed a motion for the appointment of appellate counsel.


4
Upon consideration, we find that the district court correctly dismissed the instant case because it was based on an indisputably meritless legal theory.    Neitzke v. Williams, 57 U.S.L.W. 4493 (U.S. May 1, 1989).  Plaintiff failed to articulate the deprivation of a federal constitutional right under 42 U.S.C. Sec. 1983;  his claims sound in state tort law or attorney disciplinary proceedings.  We likewise find plaintiff's 42 U.S.C. Sec. 1985 claims to be legally insufficient for failure to allege a conspiracy to interfere with the administration of a state court or to deprive plaintiff of equal treatment under the law because of a racial or other class-based animus.    Griffin v. Breckenridge, 403 U.S. 88, 102-3 (1971).


5
Accordingly, the motion for the appointment of appellate counsel is denied and the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Horace Gilmore, U.S. District Judge for the Eastern District of Michigan, sitting by designation